Fletcher, Presiding Justice.
Demetrius Weeks challenges his malice murder conviction for the shooting death of Curtis Tarver.1 Finding that there is sufficient evidence to support the verdict, we affirm.
The evidence shows that a neighborhood resident heard three *578gunshots, a person crying inside a house, and someone saying, “Shorty Red, why did you shoot me?” The witness identified Weeks as the man carrying a handgun as he left the house where the shooting occurred. Before dying, Tarver told police that Shorty Red shot him. A second witness testified that Weeks was known as Shorty Red. After reviewing the evidence in the light most favorable to the jury’s determination of guilt, we conclude that a rational trier of fact could have found Weeks guilty of the crime charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
Decided July 14, 1995.
Patrick G. Longhi, for appellant.
Lewis R. Slaton, District Attorney, Charles T. Shean III, Assistant District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Richard J. Warren, Assistant Attorney General, for appellee.

Judgment affirmed.


Benham, C. J., Sears, Hunstein, Carley and Thompson, JJ., concur.


 The shooting occurred on July 21,1993, and the grand jury indicted Weeks on November 9,1993. On October 14,1994, a jury found Weeks guilty of malice murder, felony murder, and aggravated assault and the trial court sentenced him to life imprisonment after merging the felony murder and aggravated assault convictions into the malice murder conviction. Weeks filed a notice of appeal on October 21, 1994. The appeal was docketed on April 25, 1995, and the case was submitted for decision without oral argument on June 19, 1995.